Title: To Thomas Jefferson from John Hartwell Cocke, 13 December 1825
From: Cocke, John Hartwell
To: Jefferson, Thomas


Dear Sir,
Charlottesville
Decr 11 1825
I have this morning received a letter from Mr Timberlake, saying, that Mr Michie has taken a school which prevents his accepting the office of Librarian—Accompanying this communication is a strong recommendation from Mr Timberlake in favour of Mr James M Bramham—who will deliver this but having no personal acquaintance with Mr B can only inform you, what I learn of him from Mr T–s letter—that he is a son of Major L. Bramham of Louisa. “of steady & uniform deportment”—of “close attention & application to what he undertakes—”  has lived some time in Mr T employment—And “is said to be a good Latin & tolerable Greek Scholar”—With high respect—YoursJohn H. Cocke